Concurring Opinion.
GODCHAUX, J.
1 concede, as in effect stated in the opinion, that, as a general rule, the measure of damages is the debt and stipulated interest (as evidenced by the *233mortgage note itself in the ease of the sale thereof; and as evidenced by the notary’s note, in the case of the pledge of the mortgage note) to the extent that it could have been satisfied through the mortgage note, had it been genuine, having in view the solvency or insolvency of the maker of the mortgage note, as well as the value of the property mortgaged to secure it.
Writ denied by the Supreme Court April 12, 1910.
I' do not, however, wish to be understood as announcing that this rule is applicable to all cases, and believe that there may be exceptional cases where it is not at all applicable.
With this reservation, I concur both in the opinion and in the decree.
February 9, 1910.
Rehearing refused March 21, 1910.